IN THE COURT OF APPEALS FOR THE STATE OF WASHINGTON

In the Matter of the Dependency of
                                               No. 71223-3-1
G.C. (DOB: 12/10/2004),
                                               DIVISION ONE
                    A Minor Child.
                                               UNPUBLISHED OPINION
THE DEPARTMENT OF SOCIAL AND                                                 23*
                                                                                   >---j

HEALTH SERVICES,

                    Respondent,                FILED: August 11, 2014
      v.



ANDREA CERIO,
                                                                             CO


                    Appellant.


      Leach, J. — Andrea Cerio appeals the trial court's termination of her

parental rights to her son, G.C. She challenges the trial court's findings that the

Department of Social and Health Services (Department) offered her all

reasonable and necessary services, that there is little likelihood that conditions

will be remedied so that G.C. can return to Cerio, that continuation of the parent-

child relationship diminished G.C.'s prospects for early integration into a stable

home, and that termination was in G.C.'s best interests.       Because substantial

evidence supports these findings, we affirm.
No. 71223-3-1/2




                                     FACTS


      Andrea Cerio is the mother of two children, G.C, born December 10,

2004, and his half-sister, J.C. The Everett Police Department removed G.C. and

J.C. from Cerio's home on November 30, 2010, after a welfare check due to

concerns that the children were not receiving adequate nutrition or hygiene care.

G.C. was placed with relatives. The Department filed a dependency petition for

G.C. on December 3, 2010.

      The court entered a contested order of dependency for G.C. on February

10, 2011. The court ordered Cerio to engage in a number of services to remedy

her parental deficiencies, including a psychological evaluation with a parenting

component,     a   psychological evaluation   update,   individual mental health

counseling, parent coaching, and anger management treatment.

      On July 30, 2012, the trial court dismissed the Department's first

termination petition, finding insufficient evidence that the Department offered or

provided Cerio all necessary services. The court found the Department's "delay"

in not completing the psychological evaluation until September 14, 2011,

hindered Cerio's ability to address her parental deficiencies. Additionally, the

court expressed concern that the Department had not given Cerio sufficient

information about G.C.'s ongoing behavioral problems and special needs,

including an evaluation for epilepsy and diagnosis of posttraumatic stress

disorder (PTSD), which occurred during the course of the dependency

proceedings.
No. 71223-3-1/3




        Later review hearing orders document only "partial" compliance on Cerio's

part.   In a December 6, 2012, order, the court expressed concern about the

"length of time the matter has been pending" and found it "imperative" that Cerio

engage in the services offered by the Department. Since 2005, she has received

16 referrals to the Department and has refused assistance on "multiple

occasions."


        The Department offered Cerio psychological evaluations with multiple

providers. Dr. Robin LaDue completed an evaluation on September 14, 2011,

finding that Cerio suffers from borderline mental retardation.    Dr. Kevin Zvilna

conducted an evaluation two years later and found that Cerio suffers from a

number of conditions, including below average intellect, borderline personality

disorder, psychosocial issues, and malingering.      While Cerio completed both

psychological evaluations, she did not comply with "all recommendations" as the

court ordered.


        The Department offered Cerio multiple opportunities to take parenting

classes. Cerio did not complete one such class because she was "unhappy" with

the teaching method.      The Department later located a class closer to Cerio.

When that class was canceled, the Department offered the same class in two

nearby cities.     Cerio attended an orientation in October 2012 but did not

complete the course.

        Cerio participated in some parent coaching sessions offered by the

Department.      Cerio claimed the "initial parenting coach quit and wouldn't work
No. 71223-3-1/4




with her through no fault of her own," but she made some progress after roughly

40 meetings with another coach, Marie Preftes Arenz.            Preftes Arenz reported

"an improvement in the quality of interactions that are initiated by [G.C] toward

his mother." Additionally, Preftes Arenz noted that Cerio was "receptive to my

prompting of parenting skills and has followed through with most of these

prompts." However, at an April 10, 2012, visit between G.C. and Cerio, G.C.'s

allegations of physical abuse in his foster home triggered an "angry outburst"

from Cerio.       After this visit, Preftes Arenz recommended that visits remain

supervised. The court later ordered visitation suspended, finding, "Contact with

the mother would be harmful to the child's health, safety, and welfare as she is a

trigger to his PTSD and contact would impede efforts to address his mental

health issues."


      The Department referred Cerio to anger management treatment in

September 2011.           Norman    Nelson    completed    an     anger   management

assessment,       recommending     12   individual   sessions.      Cerio   completed

approximately eight sessions with him. Nelson testified the services ended when

Cerio "withdrew her release of information which means [Nelson] couldn't

communicate with anybody." As of December 2012, Cerio had not completed

anger management.

      The Department has offered Cerio mental health counseling with several

providers, but her attendance at these sessions has been intermittent.            She

attended counseling with Kristin Roessler from June 11 to August 11, 2011, and
No. 71223-3-1/5




Norman Nelson from about November 2011 to January 2012. She claimed that

she stopped attending sessions with Nelson because "I was showing up and he

was never there." In October and November 2012, she attended two of seven

sessions with Dr. Ted Mausshardt, who became "unwilling to work with [her]

again due to [her] lack of continued participation in counseling since November."

After her dismissal by Dr. Mausshardt, the Department had difficulty locating

another provider to meet with Cerio because many of the available providers had

been unsuccessful in their efforts to work with her.    However, the Department

eventually referred Cerio to Julie Larson. She later testified that "[attempts were

made to contact [Cerio] [but] we were not able to schedule an appointment and

meet together."

      At review hearings on March 27, 2013, and September 5, 2013, the court

found Cerio noncompliant with court orders and not making progress toward

correcting the problems that necessitated G.C.'s out-of-home placement. The

trial court terminated Cerio's parental rights to G.C. on November 21, 2013,

nearly three years after entry of the dependency order. Cerio appeals.1

                            STANDARD OF REVIEW


      The United States Constitution protects parental rights as a fundamental

liberty interest.2 To terminate a parent's rights, the Department must satisfy a




      1 G.C.'s father is not a party to this appeal.
      2 Santoskv v. Kramer, 455 U.S. 745, 753, 102 S. Ct. 1388, 71 L. Ed. 2d
599(1982).


                                        -5-
No. 71223-3-1/6




two-pronged test.3 The first prong requires that the Department prove by clear,

cogent, and convincing evidence4 the six factors enumerated in RCW

13.34.180(1):

                (a)   That the child has been found to be a dependent
      child;
                (b)   That the court has entered a dispositional order
      pursuant to RCW 13.34.130;
             (c)    That the child has been removed or will, at the time of
      the hearing, have been removed from the custody of the parent for
      a period of at least six months pursuant to a finding of dependency;
             (d)    That the services rendered under RCW 13.34.136
      have been expressly and understandably offered or provided and
      all necessary services, reasonably available, capable of correcting
      the parental deficiencies within the foreseeable future have been
      expressly and understandably offered or provided;
             (e)     That there is little likelihood that conditions will be
      remedied so that the child can be returned to the parent in the near
      future . . . ;
              . . . ; and
             (f)    That continuation of the parent and child relationship
      clearly diminishes the child's prospects for early integration into a
      stable and permanent home.[5]

      The second prong requires the Department to prove by a preponderance

of the evidence6 that termination is in the child's best interests.7    This court

considers the facts and circumstances of each individual case to determine the


child's best interests.8 This court places a "'very strong reliance on trial court




      3 In re Dependency of K.N.J., 171 Wn.2d 568, 576, 257 P.3d 522 (2011).
      4 K.N.J., 171 Wn.2d at 576-77.
      5 K.N.J., 171 Wn.2d at 576-77 n.6 (alteration in original) (quoting RCW
13.34.180(1)).
      6 In re Welfare of A.B., 168 Wn.2d 908, 911, 232 P.3d 1104 (2010).
      7RCW13.34.190(1)(b).
      8 In re Dependency of A.V.D., 62 Wn. App. 562, 572, 815 P.2d 277 (1991)
(citing In re Welfare of Aschauer. 93 Wn.2d 689, 695, 611 P.2d 1245 (1980)).

                                       -6-
No. 71223-3-1/7




determinations of what course of action will be in the best interests of the child.'"9

Where the rights of a child conflict with the parent's rights, the child's rights

should prevail.10

       This court will uphold the trial court's factual findings if substantial

evidence supports them.11 "'[E]vidence is substantial if, when viewed in the light

most favorable to the party prevailing below, it is such that a rational trier of fact

could find the fact in question by a preponderance of the evidence.'"12             In

determining whether substantial evidence supports the court's findings, this court

does not weigh the evidence or the credibility of witnesses.13 "Deference paid to

the trial judge's advantage in having the witnesses before him is particularly

important in deprivation proceedings."14

                                     ANALYSIS


       Cerio alleges that the trial court erred when it terminated her parental

rights because the Department failed to prove three of the six factors required by

RCW 13.34.180(1).      Additionally, she claims that the trial court "prematurely"

decided termination was in G.C.'s best interests. We reject Cerio's contentions.



       9 In re Pawling, 101 Wn.2d 392, 401, 679 P.2d 916 (1984) (quoting In re
Welfare of Todd, 68 Wn.2d 587, 591, 414 P.2d 605 (1966)).
       10 RCW 13.34.020.
        11 In re Dependency of K.D.S., 176 Wn.2d 644, 652, 294 P.3d 695 (2013)
(citing Aschauer, 93 Wn.2d at 695).
        12 In re Dependency of E.L.F.. 117 Wn. App. 241, 245, 70 P.3d 163 (2003)
(alteration in original) (quoting In re Dependency of M.P., 76 Wn. App. 87, 90-91,
882P.2d 1180(1994)).
       13 E.L.F., 117 Wn. App. at 245 (citing In re Welfare of Sego, 82 Wn.2d
736, 739-40, 513 P.2d 831 (1973)).
      14 Aschauer, 93 Wn.2d at 695.
No. 71223-3-1/8




       RCW 13.34.180(1 )(d) requires that the Department prove "the services

ordered under RCW 13.34.136 have been expressly and understandably offered

or provided and all necessary services, reasonably available, capable of

correcting the parental deficiencies within the foreseeable future have been

expressly and understandably offered or provided." The Department must show

that it offered Cerio all of these services and that it tailored the services to her


needs.15 But a parent's unwillingness or inability to use the services provided

excuses the State from offering extra services that might have been helpful.16

       Cerio asserts that the Department did not offer all necessary or

reasonable services because it did not offer or provide "a psychiatric or medical

evaluation to determine whether medication was available" to treat her mental


illness or offer nutrition and hygiene education classes.           She contends the

services that were offered or provided to her by the Department were "late."

       The record shows that Cerio never argued below that a psychiatric or

medical   evaluation was a        necessary and       reasonably available service.

Therefore, she waived this argument.17




       15 In re Dependency of T.R., 108 Wn. App. 149, 161, 29 P.3d 1275 (2001)
(citing In re Dependency of P.P.. 58 Wn. App. 18, 29, 792 P.2d 159 (1990)).
       16 T.R., 108 Wn. App. at 163 (citing In re Dependency of Ramguist, 52
Wn. App. 854, 861, 765 P.2d 30 (1988)).
       17 A party may claim an error for the first time on appeal if it concerns "(1)
lack of trial court jurisdiction, (2) failure to establish facts upon which relief can be
granted, [or] (3) manifest error affecting a constitutional right." RAP 2.5(a).
While Cerio argues that this court should review this issue under RAP 1.2(c) ("in
order to serve the ends of justice"), she does not argue that any of the exceptions
of RAP 2.5(a) applies.


                                           -8-
No. 71223-3-1/9




       Also, substantial evidence supports the trial court's finding that the

Department met the requirements of RCW 13.34.180(1 )(d).              Lisa Kendall, a

Department social worker, testified that as its standard practice, the Department

begins with psychological treatment and progresses to more specialized services

once a patient demonstrates amenability to testing. Consistent with this practice,

the Department addressed Cerio's mental health issues by referring her for

psychological evaluations. In September 2011, Dr. LaDue diagnosed Cerio with

borderline mental retardation.      She recommended services to benefit Cerio,

which became court ordered, including mental health counseling, parent

coaching, and anger management assessment and treatment.

       Although Cerio began these services with several different providers, she

repeatedly discontinued them when she disagreed with the provider and often

accused the provider of "lying in her case file" and providing false information

about her to the Department. Cerio never successfully completed any of these

services.


       On April 15, 2013, the trial court ordered Cerio to participate in an updated

psychological evaluation.    The Department referred her to Kevin Zvilna, PhD.

After evaluating Cerio, Dr. Zvilna noted that Cerio has difficulty addressing her

deficiencies because she "blam[es] providers instead of taking responsibility for

her personal troubles." He stated in his evaluation that she ""appeared to be a

literalist in requirements when it suited her needs." Dr. Zvilna testified at trial that
No. 71223-3-1/10




he "did not recommend further [treatment] because she hadn't followed through

after several iterations."


         While the Department never explicitly offered nutrition or hygiene courses,

it offered in-home services, where these topics may have been covered. Cerio

refused these services several times.       Moreover, the record reflects that the

Department sent many letters to Cerio telling her about the court-ordered

services and referrals. Cerio refused most services, only attending a parenting

class orientation, psychological evaluations, and some mental health counseling

and parent coaching sessions. Dr. Ted Mausshardt testified that Cerio attended

two of seven mental health counseling sessions, explaining her absences by

stating that her car broke down, she slept in, had to work, or that claustrophobia

prevented her from using the elevator. Mausshardt offered to assist her up the

stairs as an accommodation, but Cerio testified, "[l]t doesn't work that way."

Cerio never made an appointment with Julie Larson, the last mental health

provider the Department referred her to.

         Cerio's allegation that the services offered by the Department were "late"

is without merit. The tardiness referenced in Cerio's brief dates back to the July

2012 termination order, which the court dismissed without prejudice after finding

that the Department "delayed" Cerio's initial psychological evaluation. The trial

court,    however,   found   the   Department compliant with      its    court-ordered

obligations    throughout    the   dependency    review   hearings      preceding   the

termination order at issue here.




                                         •10-
No. 71223-3-1/11




       Cerio argues that "[h]ad the Department promptly provided [Cerio] with

this service . . . , she could have—for over two years—had access to a very

effective component of anxiety treatment." But she does not show how providing

a psychiatric evaluation or hygiene or nutrition education would remedy her

parental deficiencies when she consistently failed to engage in services the

Department did offer. The Department does not have an infinite duty but rather

one limited by considerations of reasonableness, necessity, and foreseeability.18

Cerio's history of noncompliance, together with her behavior throughout the

duration of the dependency proceedings, made it reasonable and foreseeable for

the Department to conclude that Cerio would not accept further services had they

been offered.   Substantial evidence supports the trial court's finding that the

Department provided all necessary and reasonably available services.

       Even if we were to assume that the Department '"inexcusably fail[ed]'" to

offer or provide all necessary services, this would not change the outcome of this

case when further effort would be futile.19    Futility results when the court has

found that a parent has not remedied his or her deficiencies within 12 months of

entering the disposition and the parent fails to rebut the presumption in RCW

13.34.180(1 )(e) "that there is little likelihood that conditions will be remedied so

that the child can be returned to the parent in the near future."20 The focus of



       18 See RCW 13.34.180(1 )(d).
       19 In re Welfare of M.R.H.. 145 Wn. App. 10, 25, 188 P.3d 510 (2008)
(quoting T.R., 108 Wn. App. at 164).
      20 See RCW 13.34.180(e).

                                        -11-
No. 71223-3-1/12




RCW 13.34.180(e) "is whether the identified deficiencies have been corrected."21

If the deficiencies have not been corrected, termination of parental rights is still

appropriate if the services would not have remedied the parent's deficiencies in

the foreseeable future.22 Although the law provides no numerical standard to

measure the foreseeable future, this determination is a factual inquiry evaluated

from "the child's point of view,"23 which varies with the child's age.24 For young

children, the foreseeable future may mean a matter of months.25 "Although 1

year may not be a long time for an adult decision maker, for a young child it may

seem like forever."26

       A court may consider a parent's mental illness when deciding the potential

for remedying parental deficiencies and if termination is appropriate, though it is

not prima facie evidence of parental fitness or lack thereof.27 The court must be




       21 M.R.H.. 145 Wn. App. at 27 (citing In re Dependency of K.R., 128
Wn.2d 129, 144, 904 P.2d 1132 (1995)).
        22 XR, 108 Wn. App. at 164; see also RCW 13.34.180(1 )(e).
        23 In re Dependency of A.C. 123 Wn. App. 244, 249, 98 P.3d 89 (2004)
(citing In re Welfare of Hall, 99 Wn.2d 842, 851, 664 P.2d 1245 (1983); JJL 108
Wn. App. at 164-66).
      24T.R., 108 Wn. App. at 164.
      25 See, e.g., Hall, 99 Wn.2d at 850-51 (finding eight months not in
foreseeable future of 4-year-old); P.P., 58 Wn. App. at 27 (finding six months not
in foreseeable future of 15-month-old).
      26 InreA.W., 53 Wn. App. 22, 32, 765 P.2d 307 (1988).
      27 "[C]hildren may not be removed from their homes merely because their
parents are mentally ill." In re Dependency of T.L.G., 126 Wn. App. 181, 203,
108 P.3d 156 (2005) (citing In re Welfare of H.S., 94 Wn. App. 511, 528, 973
P.2d 474 (1999)).


                                          -12-
No. 71223-3-1/13




careful to ensure that the termination rests on "current unfitness"28 after

examining "the relationship between the mental condition and parenting ability."29

       The Department provided substantial evidence at trial that Cerio's current

mental state signals little likelihood that conditions will be remedied so that G.C.

can return to Cerio in the near future. Cerio repeatedly "denies that she has any

parental deficiencies," testifying at trial, "I feel I'm a perfectly functioning parent."

Cerio also exhibits an extreme distrust of those offering assistance, assigns

blame to others, and "has made unfounded accusations with bizarre elements,

like selling her child and accusing providers of fraud because she did not agree

with their results or reguests for information." The trial court found, "Ms. Cerio's

mental health issues make her incapable of parenting [G.C]."

       Dr. Zvilna testified that if Cerio were willing to acknowledge her issues and

motivated to change, it would take a minimum of six months to correct her

deficiencies.   Norman Nelson, one of her mental health counselors, offered a

longer estimate at trial of two to three years. Given Cerio's statements at trial

and her history of 16 referrals to the Department with little compliance or

improvement, substantial evidence supports the trial court's finding that there is

little likelihood that Cerio will remedy her parental deficiencies in the near future.

       The trial court properly found that the continued legal relationship between

Cerio and G.C. clearly impedes this child's prospects for adoption into a stable



       28 T.L.G., 126 Wn. App. at 203 (citing HJL, 94 Wn. App. at 528).
       29 T.L.G., 126 Wn. App. at 203.

                                          -13-
No. 71223-3-1/14




and permanent home and there was little likelihood that conditions will be

remedied so that G.C. can return to Cerio's care. It further found that G.C. needs


permanence now. Substantial evidence supports these findings. The main focus

of RCW 13.34.180(f) "is the parent-child relationship and whether it impedes the

child's prospects for integration, not what constitutes a stable and permanent

home."30 Termination can occur absent a showing by the Department that a

stable and permanent home is available at the time of termination.31

       Although Cerio denied being a trigger for G.C.'s PTSD, G.C. routinely

exhibited unhealthy, negative behaviors after visits with her.     The trial court

suspended visits between Cerio and G.C. on July 11, 2012,32 after "[t]he child's

mental health experts report[ed] contact with mother is harmful to the child's

mental and psychological health at this time."      G.C.'s therapist, Lisa Lopez,

expressed concern that G.C.'s progress through treatment was hindered by his

contact with Cerio. Dr. Zvilna noted in his psychological evaluation that although

Cerio "genuinely seemed to care about and wanted to help her son," she

modeled poor behavior to G.C.      Zvilna ultimately recommended termination of

Cerio's parental rights.




       30 In re Dependency of K.S.C.. 137 Wn.2d 918, 927, 976 P.2d 113(1999).
       31 K.S.C.. 137Wn.2dat927.
       32 In a September 5, 2013, review hearing, visits remained suspended, but
the court permitted one supervised visit in order to evaluate whether future visits
would be beneficial.


                                       -14-
No. 71223-3-1/15




       The Department also offered substantial evidence at trial that Cerio would

be an inappropriate caregiver because she lacks insight into G.C.'s special

needs. Cerio does not dispute the trial court finding of fact 2.33, which states,

       The evidence established that beyond the food and hygiene issues,
       which brought the case to light, [G.C] has a number of other issues
       as well.    He has post-traumatic stress disorder, ADHD, and
       epilepsy. He was language delayed when he went into care. Ms.
       Cerio told Dr. Zvilna that her son has no problems and that DSHS
       makes things up. Ms. Cerio cannot or will not see that [G.C] has
       issues which he needs help with.

Cerio's own testimony at trial supports finding of fact 2.33. She testified that she

believes that G.C. is being "given multiple diagnoses of things that aren't even

happening. You've got counselors saying things just to keep him away from me."

Dr. Zvilna reported in his evaluation that Cerio "believed [G.C.'s] PTSD 'went

away.'" Substantial evidence supports the trial court's finding that continuation of

the parent-child relationship diminishes G.C.'s prospects for early integration into

a stable home.


       Finally, Cerio argues that the trial court's determination that termination is

in G.C.'s best interest was "premature" because the evidence shows that she

"was very motivated to parent and can do well when she is working within a

service that does not provoke her anxiety." But "the court may not accommodate

the parents' rights when to do so would ignore the basic needs of the child."33

The "dominant consideration" when evaluating the best interests of the child is

not an individual's motivation to parent but rather the "moral, intellectual, and



      33 HJL, 94 Wn. App. at 530 (citing Aschauer, 93 Wn.2d at 695).

                                        -15-
No. 71223-3-1/16




material welfare of the child."34 "The child's right to basic nurturing includes 'the

right to a safe, stable, and permanent home and a speedy resolution of

[dependency] proceeding[s].'"35

       "When a parent has failed to rehabilitate over a lengthy dependency

period, a court is fully justified in finding termination to be in a child's best

interests rather than leaving the child 'in the limbo of foster care for an indefinite

period' while the parent seeks further rehabilitation."36 Dr. Zvilna testified that the

instability that results from lengthy dependency can have lasting "detrimental"

effects on children.     Although Cerio has shown some improvement in her

relationship with G.C. as a result of parent coaching, she has failed to show

progress in addressing her parental deficiencies over the duration of the

dependency. Moreover, testimony from G.C.'s therapist, Lisa Lopez, revealed

that G.C. is doing well in his current placement, has expressed a preference to

remain there, and that "he didn't want to go back with his mom."                     A

preponderance of the evidence supports the trial court's finding that termination

is in G.C.'s best interests.




       34T.R., 108 Wn. App. at 161.
       35 H.S., 94 Wn. App. at 530 (alterations in original) (guoting RCW
13.34.020) (citing In re Dependency of C.R.B., 62 Wn. App. 608, 615, 814 P.2d
1197(1991)).
      36 In re Dependency of J.A.F., 168 Wn. App. 653, 670, 278 P.3d 673
(2012) (internal quotation marks omitted) (quoting T.R., 108 Wn. App. at 167).

                                         -16-
No. 71223-3-1/17




                              CONCLUSION


       Because substantial evidence supports the trial court's termination

findings, we affirm.




WE CONCUR: